EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mark. D. Alleman on June 16, 2021, via telephone.
This application has been amended as follows:

In the Claim

1. (Original) A touch panel comprising: a substrate having insulating properties and including a sensing region and a non-sensing region around the sensing region; a plurality of sensor electrodes formed in the sensing region; a plurality of external connection terminals formed in the non-sensing region; and a lead-out wiring line electrically connecting one end of each of the plurality of sensor electrodes to each external connection terminal of the plurality of external connection terminals, wherein the external connection terminal and the lead-out wiring line are continuously divided by a single slit along an extension direction of the external connection terminal and the lead-out wiring line in an entire length, or in a portion of the entire length from which an end portion in a sensor electrode side of the lead-out wiring line is excluded.

2. (Original) The touch panel according to claim 1, wherein the plurality of sensor electrodes include a plurality of first electrodes extending in a first direction and arranged in a second electrode of the plurality of first electrodes is connected to the external connection terminal and the lead-out wiring line electrode of the plurality of second electrodes is connected to the external connection terminal and the lead-out wiring line 


5. (Original) A touch panel module comprising: a substrate having insulating properties and including a sensing region and a non-sensing region around the sensing region; a plurality of sensor electrodes formed in the sensing region; a plurality of external connection terminals formed in the non-sensing region; a lead-out wiring line electrically connecting one end of each of the plurality of sensor electrodes to each external connection terminal of the plurality of external connection terminals; and a flexible printed circuit (FPC) crimped with the plurality of external connection terminals and including a plurality of FPC wiring lines, wherein the external connection terminal and the lead-out wiring line are continuously divided by a single slit along an extension direction of the external connection terminal and the lead-out wiring line in an entire length, or in a portion of the entire length from which an end portion in a sensor electrode side of the lead-out wiring line is excluded, and the plurality of FPC wiring lines of the FPC are connected to the plurality of external connection terminals while extending across both sides of the slit.


Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is examiner's statement of reason for allowance.

         Ishizaki et al. (US PG-PUB 20140320760  A1) teaches a display device with touch detecting function including a conductive thin wire of the dummy electrode has a slit St serving as a dividing portion in which the same material as that of the conductive thin wire is not provided between the thin wire piece and the thin wire piece.  The slit St prevents electrical continuity between the thin wire piece and the thin wire piece, thereby generating capacity difference between the dummy electrode and the touch detection electrode.  If a finger is in proximity with both the touch detection electrode and the dummy electrode in touch detection, this configuration can reduce an influence caused by the dummy electrode on the absolute value illustrated in FIG. 6.  In the dummy electrode, the slit prevents electrical continuity between the thin wire piece and the thin wire piece and separates the thin wire piece and the thin wire piece.  This can reduce an influence on touch detection accuracy .

          Eun et. al (US PG-PUB 20080018338 A1) teaches a contact type single-side probe device which brings a probe into contact with one end of each of a plurality of conductive lines including a PCB pattern, a data transmission line and an electrical cable, applies AC power to the conductive lines, and tests the open and short circuits of the conductive lines using electrical variation values measured by the probe, and an apparatus and method for testing the open and short circuits of conductive lines using the same.

          Hamamura et al. (US PG-PUB 20030199111 A1) teaches manufacturing method of an electronic device for performing testing whether the first lead wire is disconnected or not by measuring an electric resistance between both ends of the first lead wire and a step of testing whether the first and second lead wires are short-circuited or not by measuring an electric resistance between the first lead wire and the substrate. 

          Saito et al. (US PG-PUB 20120247938 A1) teaches an input device having a probe pins for inspection wherein the probe pins are caused to contact the connection portions between the first pad portion and the second pad portion and the flexible printed board, electrical property inspection of the transparent electrode layers and the wiring layers can efficiently be performed.  Thus, it is possible to reduce the manufacturing cost. Furthermore, by causing the probe pins to contact i.e. a first FPC connection portions, a first pad portions, and a second pad portions, it is possible to measure the electrical properties of the first drawn wiring layers and the first transparent electrode layers  in a short time.  Therefore, it is possible to easily and quickly inspect defects of the first transparent electrode layers and the first drawn wiring layers prior to assembling the input device.  Thus, the yield can be improved in a process for manufacturing the input device, and this leads to reduction of the manufacturing cost.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the external connection terminal and the lead-out wiring line are continuously divided by a single slit along an extension direction of the external connection terminal and the lead-out wiring line in an entire length, or in a portion of the entire length from which an end portion in a sensor electrode side of the lead-out wiring line is excluded”. 

Regarding claim 5, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the external connection terminal and the lead-out wiring line are continuously divided by a single slit along an extension direction of the external connection terminal and the lead-out wiring line in an entire length, or in a portion of the entire length from which an end portion in a sensor electrode side of the lead-out wiring line is excluded, and the plurality of FPC wiring lines of the FPC are connected to the plurality of external connection terminals while extending across both sides of the slit”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
4.         Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628